DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10, 14-15, 18-19, 22-23, 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bao et al. (US 2018/0188355).

Regarding claim 1 Bao discloses a system comprising: 
a first photodetector having a first field of view and a second photodetector having a second field of view (first light detector 230A and second light detector 230B in Figure 3); 
a first reflector aimed at the first field of view (reflection mirror 322 in Figure 3); 
a second reflector aimed at the second field of view (reflection mirror 222 in Figure 3); 
a beam-steering device movable from a first position aimed at the first reflector and a second position aimed at the second reflector (light beam steering device 102 in Figure 3; note Figures 4A-5 shows device 102 being movable); and 
a light emitter aimed at the beam-steering device (light source 220 in Figure 3).

Regarding claim 2 Bao teaches the system as set forth in claim 1, further comprising a controller programmed to switch the beam-steering device between the first position and the second position and to reflect light from the light emitter in the first position and the second position (rotational controller 312 which controls device 102 – [0068]; Figures 4A-5 show device 102 being controlled to change positions, note the emitted light is reflected in all the positions).

Regarding claim 10 Bao teaches the system as set forth in claim 1, wherein the beam-steering device is a micro- electro-mechanical systems mirror (micro-electro mechanical system to steer pulses of light – [0003]).

Claim 14 corresponds to the method performed by the system of claim 1. Therefore, claim 14 is being rejected on the same basis as claim 1.

Regarding claim 15 Bao discloses the method as set forth in claim 14, further comprising: receiving data from a first photodetector indicating detection of light from the light emitter that was reflected by an object in the first field of illumination; and receiving data from a second photodetector indicating detection of light from the light emitter that was reflected by an object in the second field of illumination (images received from light detectors 230A and 230B).

Regarding claim 18 Bao discloses the method as set forth in claim 14, further comprising alternating between the first position and the second position and generating light from the light emitter at each first position and second position (rotational controller 312 which controls device 102 – [0068]; Figures 4A-5 show device 102 being controlled to change positions, for said positions a beam is generated and reflected in all the positions).

Regarding claim 19 Bao discloses the method as set forth in claim 14, further comprising: aiming the beam-steering device to a third position aimed at a third reflector; generating light from the light emitter aimed at the beam-steering device in the third position to reflect light from the third reflector into a third field of illumination; and alternating between the first position, the second position, and the third position and generating light from the light emitter at each first position, second position, and third position (rotational controller 312 which controls device 102 – [0068]; Figures 4A-5 show device 102 being controlled to change positions, for said positions a beam is generated and reflected in all the positions).

Claim 22 corresponds to the controller performing the method of claim 14. Therefore, claim 22 is being rejected on the same basis as claim 14.
Claim 23 corresponds to the controller performing the method of claim 15. Therefore, claim 23 is being rejected on the same basis as claim 15.

Claim 26 corresponds to the controller performing the method of claim 18. Therefore, claim 26 is being rejected on the same basis as claim 18.

Claim 27 corresponds to the controller performing the method of claim 19. Therefore, claim 27 is being rejected on the same basis as claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 16, 21, 24, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (US 2018/0188355) in view of Lapstun (US 2020/0191568).

Regarding claim 3 Bao teaches the system as set forth in claim 2, wherein the controller is programmed to vertically adjust the first and second positions of the beam-steering device (Figures 4A-5 show device 102 being vertically adjusted/adjusting its positions).
However, fails to explicitly disclose to vertically adjust the first and second fields of view.
In his disclosure Lapstun teaches to vertically adjust the first and second fields of view (vertically adjustable scanning camera – [0243, 0248]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate vertically adjusting fields of view as taught by Lapstun into the teachings of Bao because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.

Regarding claim 4 Bao teaches the system as set forth in claim 1, further comprising a controller programmed to vertically adjust the beam-steering device (Figures 4A-5 show device 102 being vertically adjusted/adjusting its positions).
However, fails to explicitly disclose vertically adjust the first and second fields of view.
In his disclosure Lapstun teaches vertically adjust the first and second fields of view (vertically adjustable scanning camera – [0243, 0248]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate vertically adjusting fields of view as taught by Lapstun into the teachings of Bao because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim 16 corresponds to the method performed by the system of claim 4. Therefore, claim 16 is being rejected on the same basis as claim 4.
Regarding claim 21 Bao discloses the method as set forth in claim 14. Bao further discloses horizontally adjusting the beam-steering device (Figures 4A-5 show device 102 being adjusted/adjusting its positions).
However, fails to explicitly disclose comprising vertically adjusting the first photodetector and the second photodetector.
In his disclosure Lapstun teaches vertically adjusting the first photodetector and the second photodetector (vertically adjustable scanning camera – [0243, 0248]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate vertically adjusting fields of view as taught by Lapstun into the teachings of Bao because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. 

Claim 24 corresponds to the controller performing the method of claim 16. Therefore, claim 24 is being rejected on the same basis as claim 16.

Claim 29 corresponds to the controller performing the method of claim 21. Therefore, claim 29 is being rejected on the same basis as claim 21.

Claim(s) 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (US 2018/0188355) in view of Azzazy et al. (US 2012/0170024).

Regarding claim 5 Bao discloses the system as set forth in claim 1. However, Bao is silent on a casing and a housing pivotally supported about a horizontal axis by the casing, the housing supporting the first and second photodetectors.
In his disclosure Azzazy teaches a casing and a housing pivotally supported about a horizontal axis by the casing, the housing supporting the first and second photodetectors (Figure 3 shows casing and housing that is able to horizontally pivot and the housing support cameras 420).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Azzazy into the teachings of Bao because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Regarding claim 7 Bao discloses the system as set forth in claim 5, wherein the first reflector and the second reflector are stationary relative to the housing (Figure 3 shows reflectors 322 and 222 being stationary relative to the housing).

Regarding claim 8 Bao discloses the system as set forth in claim 5, further comprising an actuator between the housing and the casing (actuator – [0043]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (US 2018/0188355) in view of Azzazy et al. (US 2012/0170024) further in view of Ulrich et al. (US Patent No. 10,401,865).

Regarding claim 6 Bao discloses the system as set forth in claim 5. However, fails to explicitly disclose wherein the light emitter is stationary relative to the casing.
In his disclosure Ulrich teaches wherein the light emitter is stationary relative to the casing (Figure 3 shows Light Source 310 being stationary relative to a casing).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ulrich into the teachings of Bao because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (US 2018/0188355) in view of Azzazy et al. (US 2012/0170024) further in view of Lapstun (US 2020/0191568).

Regarding claim 9 Bao teaches the system as set forth in claim 8. However, fails to explicitly disclose a controller programmed to instruct the actuator to pivot the first and second photodetectors and programmed to vertically adjust the beam-steering device.
In his disclosure Lapstun teaches a controller programmed to instruct the actuator to pivot the first and second photodetectors and programmed to vertically adjust the beam-steering device (vertically adjustable scanning camera – [0243, 0248]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate vertically adjusting fields of view as taught by Lapstun into the teachings of Bao because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (US 2018/0188355) in view of Gilliland et al. (US 2016/0266242).

Regarding claim 11 Bao discloses the system as set forth in claim 1. However, fails to explicitly disclose wherein the first reflector is a reflective diffuser and the second reflector is a reflective diffuser.
In his disclosure Gilliland teaches it is known in the art for reflectors to be reflective diffusers (transmit optics 72 which diffuses a pulsed laser – [0047]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate vertically adjusting fields of view as taught by Gilliland into the teachings of Bao because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.

Regarding claim 12 Bao discloses the system as set forth in claim 11, further comprising a first refractive diffuser and a second refractive diffuser, the first reflective diffuser aimed at the first refractive diffuser and the second reflective diffuser aimed at the second refractive diffuser (refractive optical lenses – [0106]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (US 2018/0188355) in view of Pacala et al. (US 2020/0209355).
Regarding claim 13 Bao discloses the system as set forth in claim 1. However, fails to explicitly disclose further comprising a first bank of capacitors and a second bank of capacitors both in electrical communication with the light emitter.
In his disclosure Pacala teaches a first bank of capacitors and a second bank of capacitors both in electrical communication with the light emitter (first and second capacitor banks that provide energy to light emitters – abstract, [0013]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Pacala into the teachings of Bao because such incorporation improves the quality of the resulting image (par. [0006]).

Claim(s) 17, 20, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (US 2018/0188355) in view of Lapstun (US 2020/0191568) further in view of Eichenholz et al. (US 2018/0284286).

Regarding claim 17 Bao discloses the method as set forth in claim 15. However, fails to explicitly disclose further comprising vertically adjusting the first photodetector and the second photodetector and vertically adjusting the first position of the first reflector and the second position of the second reflector.
In his disclosure Lapstun teaches vertically adjusting the first photodetector and the second photodetector (vertically adjustable scanning camera – [0243, 0248]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate vertically adjusting fields of view as taught by Lapstun into the teachings of Bao because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
However, fails to explicitly disclose vertically adjusting the first position of the first reflector and the second position of the second reflector.
In his disclosure Eichenholz teaches vertically adjusting the first position of the first reflector and the second position of the second reflector (Figure 18 shows reflectors 862B and 864B being vertically adjusted). 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate vertically adjusting fields of view as taught by Eichenholz into the teachings of Bao because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.

Regarding claim 20 Bao discloses the method as set forth in claim 14. However, fails to explicitly disclose further comprising vertically adjusting the first position of the first reflector and the second position of the second reflector.
In his disclosure Eichenholz teaches vertically adjusting the first position of the first reflector and the second position of the second reflector (Figure 18 shows reflectors 862B and 864B being vertically adjusted). 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate vertically adjusting fields of view as taught by Eichenholz into the teachings of Bao because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim 25 corresponds to the controller performing the method of claim 17. Therefore, claim 25 is being rejected on the same basis as claim 17.

Claim 28 corresponds to the controller performing the method of claim 20. Therefore, claim 28 is being rejected on the same basis as claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482